t c memo united_states tax_court country pine finance llc richard a phillips tax matters commissioner of internal revenue respondent partner petitioner v docket no filed date christopher kliefoth and karla l palmer for petitioner elizabeth r edberg john w stevens and robert d heitmeyer for respondent memorandum opinion goeke judge during the members of country pine finance l l c country pine finance sold an unrelated insurance_business generating gain and leaving them facing a contingent tax_liability the members entered into a custom adjustable rate debt structure cards transaction in order to reduce their tax_liabilities the cards transaction generated a loss on country pine finance’ sec_2001 form_1065 u s return of partnership income the issue for decision is whether country pine finance is entitled to this loss for the reasons stated herein we find that country pine finance is not entitled to the claimed loss the stipulations of fact and the attached exhibits are incorporated herein by this reference charles c burnham terry l stewart wayne r sharp jan p blick thomas e kolassa edward m burnham david l burnham james m burnham james l harvin iii thomas a reitan john s avery richard a phillips petitioner john r bromley and stephen c adams were the members of country pine finance during its existence collectively the members background the burnhams charles c burnham edward m burnham david l burnham and james m burnham are brothers the four were involved in two business ventures blue marlin a real_estate business and burnham insurance group big an insurance broker a burnham insurance group charles burnham and his brothers formed big in big existed until its sale in between and big merged with or acquired other entities usually smaller insurance brokerages typically the owner of the merged or acquired entity would become a big stockholder most of the members other than the burnhams became big shareholders through these mergers and acquisitions b blue marlin the burnham brothers and two unrelated individuals al ivany mr ivany and george markham mr markham formed blue marlin in the 1980s to develop a corporate office park on country pine lane in calhoun michigan the corporate park was made up of three buildings country pine lane country pine lane and country pine lane blue marlin built the and country pine lane buildings later blue marlin divested itself of its holdings the country pine lane building was sold to three individuals thomas kolassa mr kolassa don karsten mr karsten and mills mayo mr mayo the country pine lane building was sold to mr ivany the country pine lane building was sold to big sale to hub sometime before the big stockholders decided to sell the company at that time the members and four unrelated individuals owned percent of the shares outstanding with the remaining percent owned by an employee_stock_ownership_plan the big stockholders decided to sell the company to hub international hub the stockholders of big and hub entered into an agreement and plan of merger whereby big was merged into a wholly owned subsidiary of hub the stockholders of big received shares of hub stock and cash in exchange for their big shares big was valued by an appraiser before the stockholders entered into the merger agreement however one of big’s business lines could not be valued accurately at that time the parties to the merger agreement agreed that they would value that business line years later in and that if the results of that future valuation showed this business line to be worth more than originally thought hub might make additional payments to the big stockholders in a requirements of sale during negotiations hub informed the big stockholders that it was not interested in owning any real_estate and would not purchase the country pine lane building the stockholders decided to sell the country pine lane building to country pine enterprises l l c country pine enterprises b country pine enterprises country pine enterprises was formed to hold the country pine lane building which was conveyed to country pine enterprises on date country pine enterprises then leased the country pine lane building to hub as a result the big offices remained in the country pine lane building after the merger country pine enterprises later acquired the country pine lane building and some adjacent land c results of sale on date hub and big executed a letter of intent whereby the stockholders of big agreed to sell their shares to hub the merger was put into effect on date through a subsidiary of hub the stockholders of big received hub stock and cash in exchange for their shares in big the big shareholders all recognized gain on the exchange of their stock and reported it on their individual form sec_1040 u s individual_income_tax_return for tax_year facing large contingent tax_liabilities as a result of this gain the members sought ways to offset their gains one possible solution was a cards transaction introduction to cards the members participated in a cards transaction in the transaction was developed by chenery associates inc chenery the members decided to participate after viewing two presentations by chenery a chenery associates inc chenery was incorporated in roy hahn mr hahn was a principal at chenery chenery developed and marketed tax_shelters and worked with different investment banks in new york to implement its transactions chenery developed and implemented numerous cards transactions including the cards transaction at issue and received fees for each a portion of the fees was used to pay the third parties involved in the specific cards transaction and their counsel b bob baker bob baker mr baker was an insurance executive who later founded his own wealth management company asset strategies mr baker met mr hahn in the mid-1990s and they remained in contact during their careers mr hahn introduced mr baker to the cards transaction mr baker also met mr kolassa during the mid-1990s mr baker became acquainted with big and the other big stockholders through mr kolassa after mr kolassa joined big later mr baker and david burnham discussed tax planning before the big-hub merger was consummated mr baker referred the members to mr hahn c miller canfield miller canfield paddock stone p l c miller canfield was a law firm located in michigan john campbell was an attorney at miller canfield who provided legal advice to the members and country pine finance on implementing the cards transaction mr campbell and miller canfield did not provide any advice to the members or country pine finance other than in connection with the cards transaction d decision to enter into a cards transaction on date petitioner told mr hahn that the members wanted to enter into a cards transaction the three parties involved were zurich bank fairlop financial trading l l c fairlop trading and country pine finance the cards transaction in general a cards transaction has three phases the loan origination phase the loan assumption phase and the operational phase in general three parties are required to carry out a cards transaction a bank a borrower and an assuming party a loan origination during the loan origination phase the bank agrees to lend funds to the borrower the borrower is a delaware limited_liability_company with two members both of whom are united kingdom citizens to ensure that there are no u s income_tax effects at the borrower level the bank requires the borrower to be capitalized in an amount equal to percent of the funds to be borrowed the loan is typically for years with principal due after years but interest due annually the credit agreement memorializing the loan imposes restrictions on what the loan proceeds can be used for collateralization requirements imposed by the bank require the borrower to use the loan proceeds to acquire highly stable items such as government bonds or highly rated commercial paper after initially collateralizing the loan with high-value stable assets such as treasury bonds or promissory notes from the bank the borrower can substitute collateral and gain access to the loan proceeds in effect the loan proceeds are initially used to purchase high-value items to serve as collateral for the loan until an equally high-value item can be swapped for the purchased items this swapping of collateral purportedly frees some of the loan proceeds to be used for investment purposes as the borrowers see fit however the decision to swap collateral is not left to the discretion of the borrower the bank ultimately decides whether and on what terms a certain asset or security can be used as collateral b loan assumption the second_phase is the loan assumption phase--when the assuming party would assume a portion of the loan on behalf of the borrower the assuming party would receive only a portion of the loan proceeds but would agree to become jointly and severally liable for the entire amount of the original loan to the borrower the assuming party would assume a portion of the loan 1suppose the amount of the original loan from the bank to the borrower was dollar_figure million the assuming party would assume a portion dollar_figure million of the loan the dollar_figure million would be transferred from the borrower to the assuming party and in exchange the assuming party would become jointly and severally liable for the entire dollar_figure million loan equal to the present_value of the principal_amount due in years c operational phase the operational phase consists of periodic reset dates each reset date allows the borrower to exchange collateral with corresponding adjustments of the interest rate and of the term until the next reset date the decision to swap collateral or adjust the interest rate at a reset date is left to the discretion of the bank if new collateral is proposed it often results in a change_of loan terms to reflect any adjustments to the amount of risk the parties face the purported purpose behind a cards transaction was to provide investment financing a cards participant would enter into the cards transaction and use the assumed portion of the loan proceeds to make an investment the investment_property would then be swapped as collateral in theory the investment would be successful if the rate of return on the investment_property exceeded the costs of entering into the cards transaction country pine finance and third parties a zurich bank zurich bank acted as the lender in the cards transaction at issue chenery had previously engaged deutsche bank in its transactions but mr hahn’s contact at deutsche bank had moved to zurich bank shortly thereafter zurich bank was engaged zcm matched funding corp acted as zurich bank’s agent for purposes of the cards transaction b fairlop trading fairlop trading the borrower was organized as a delaware limited_liability_company on date with elizabeth a d sylvester and michael sherry citizens and residents of the united kingdom the members the fairlop trading members contributed dollar_figure to fairlop trading cash of dollar_figure was contributed with the remaining dollar_figure due pursuant to notes payable fairlop trading was set up solely to take part in this cards transaction c country pine finance articles of incorporation for country pine finance were filed on date a certificate of dissolution for country pine finance was filed year later on date petitioner served as country pine finance’s tax_matters_partner at all relevant times the members made capital contributions to country pine finance on date and date as follows member charles c burnham terry l stewart dollar_figure big_number dollar_figure big_number 2we refer to zurich bank and zcm matched funding corp as zurich bank for simplicity wayne r sharp jan p blick thomas e kolassa edward m burnham david l burnham james m burnham james l harvin iii thomas a reitan john s avery richard a phillips john r bromley stephen c adams total rounded big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number country pine finance was formed specifically to carry out the cards transaction the amounts contributed were based on the amount of the fees to be paid to chenery a portion of the fees paid to chenery was used to pay the third parties for their participation in the transaction the cards transaction at issue a origination on date zurich bank and fairlop trading entered into a credit agreement fairlop trading was required to pledge collateral in order to borrow funds fairlop trading entered into a master pledge and security_agreement on date in order to satisfy the collateral requirement zurich bank applied a haircut to any pledged collateral the haircut varied depending on the type of collateral pledged for example promissory notes from zurich bank or cash would not be subject_to a haircut while long-term commercial paper might receive a 10-percent haircut the effect of the haircut would be to require the borrower to contribute or acquire additional assets to serve as collateral to make up for the haircut applied on date fairlop trading informed zurich bank that it intended to borrow big_number the notice of intent to borrow indicated that the big_number would be used to purchase assets from zurich bank to collateralize the loan on date big_number was deposited into fairlop trading’s zurich bank account the big_number was used to purchase two promissory notes from zurich bank one for big_number the other for big_number both promissory notes matured on date and were used to collateralize the big_number loan from zurich bank to fairlop trading fairlop trading borrowed big_number from zurich bank then exchanged the big_number for zurich bank promissory notes worth big_number this left fairlop trading owing zurich bank big_number and zurich bank owing fairlop trading big_number the big_number and big_number promissory notes were pledged as collateral for the loan if fairlop trading defaulted on the loan zurich bank could use the promissory notes to satisfy the debt zurich bank did not apply a haircut to promissory notes issued by zurich bank pledged as collateral so no haircut was applied and fairlop trading did not have to contribute additional collateral the terms of the loan from zurich bank to fairlop trading matched the terms of the promissory notes except that fairlop trading was required to pay additional basis points of interest this 50-basis-point spread served as a portion of the fees paid to zurich bank for entering into the cards transaction the big_number note remained with fairlop trading the big_number note was later exchanged for a new note from zurich bank and big_number the note had a principal_amount of big_number fairlop trading immediately pledged the big_number note and the euro as collateral b assumption by the members on date the members entered into a purchase agreement to purchase the big_number promissory note and dollar_figure from fairlop trading in exchange for the note and euro the members agreed to become jointly and severally liable for the entire big_number loan from zurich bank to fairlop trading and waived any right of contribution against fairlop trading the purported purpose of the waiver was to make the members fully liable for the entire big_number even if fairlop trading still maintained control_over any portion of the proceeds the members immediately pledged the promissory note and euro as collateral for the loan 3the big_number difference between the value of the original note big_number and the value of the new note and euro big_number was due to interest received on the big_number promissory note the members contributed the big_number note and dollar_figure to country pine finance in exchange country pine finance guaranteed the loan country pine finance claimed bases in the big_number promissory note and the dollar_figure of dollar_figure and dollar_figure respectively country pine finance’s claimed bases were based on the members’ purportedly becoming jointly and severally liable for the entire big_number shortly thereafter country pine finance pledged the big_number note and the dollar_figure as collateral for the loan again all amounts lent by zurich bank were guaranteed by collateral purchased from zurich bank with those loan proceeds none of the liable parties ever contributed any additional collateral if country pine finance had wanted to substitute collateral for the note and euro zurich bank would have had to consent on date country pine finance and zurich bank entered into a cross-currency swap sec_1_988-2 income_tax regs defines a currency swap contract as a contract involving different currencies between two or more parties to exchange periodic interim payments on or before maturity of the contract and exchange the swap principal_amount upon maturity of the contract the exchange of periodic interim payments is the exchange of a payment in one currency for a payment in another currency with both payments being determined by reference to an interest index applied to the swap principal_amount sec_1 e ii c income_tax regs the cross-currency swap was a combination of an interest- rate swap and a foreign exchange forward_contract initially country pine finance transferred the big_number to zurich bank and zurich bank transferred dollar_figure to country pine finance these were the notional amounts of the swap on date the dollar_figure country pine finance received from zurich bank was used to purchase a promissory note with a principal_amount of dollar_figure from the bank the promissory note was then pledged as collateral the interest portion of the currency swap required zurich bank to pay to country pine finance annual interest on the big_number at the euro interbank offered rate euribor and country pine finance to make monthly interest payments at the u s dollar london_interbank_offered_rate libor to zurich bank on the dollar_figure the interest-rate swap allowed petitioner to receive interest payments equal to the amount of interest it would eventually owe on the big_number note and the big_number 4euro interbank offered rate refers to the short-term rate of interest_paid by one euro zone bank to another 5london interbank offered rate refers to the rate of interest_paid when one bank borrows from another in the london interbank lending market the foreign exchange forward_contract allowed country pine finance to convert the dollar_figure value of the promissory note purchased from zurich bank back into euro on date at the same rate used to convert the euro into dollars on date this in effect would allow country pine finance to end up in the same economic position upon the closing of the cross- currency swap as it was on the day it entered into the swap the cross-currency swap was closed out less than year later on date c operational phase the members asserted that the purpose for entering into the cards transaction was to finance a real_estate investment according to the members they would purchase real_estate and use the real_estate as collateral if the members’ investment was profitable earnings from the real_estate would exceed the costs of the cards transaction zurich bank told the members at the initiation of the cards transaction at issue that they would not be able to use real_estate as collateral on date mr hahn sent petitioner an email informing him that zurich bank would not allow the members to swap commercial real_estate as collateral for the loan at that time because zurich bank could not properly evaluate any possible real_estate before the initiation of the cards transaction the members decided to enter into the cards transaction even though it would be some time before real_estate could possibly be used as collateral the members decided to enter into the cards transaction in anyway because the tax loss was needed in real_estate was never substituted as collateral and neither the members nor country pine finance ever attempted to substitute any specific piece of real_estate as collateral during petitioner made attempts to determine whether real_estate in a general sense could be substituted but the members never attempted to purchase or use a specific piece of real_estate as collateral nor did the members have any specific piece of real_estate evaluated by zurich bank for collateralization purposes likewise the members never attempted to substitute any type of collateral other than real_estate for the promissory notes on date zurich bank informed fairlop trading and the members that zurich bank was no longer willing to maintain the loan all of the borrowed funds were paid back with the pledged collateral and no additional capital contributions were ever made country pine finance was dissolved on date by unanimous vote of the members country pine finance’s and members’ returns country pine finance filed a form_1065 for tax_year on date claiming a dollar_figure net_short-term_capital_loss on a euro promissory note and a dollar_figure loss on the sale of business property the dollar_figure loss was reported on a form_4797 sales of business property as an ordinary_loss on a euro deposit the losses resulted from country pine finance’s swapping the note and euro for u s dollars as part of the cross-currency swap country pine finance claimed a basis of dollar_figure in the euro this was the u s dollar value of the initial loan from zurich bank to fairlop trading big_number the members claimed this high basis in the euro because of the members’ agreeing to be liable for the amount of the entire loan from zurich bank to fairlop trading the euro were a nonfunctional_currency within the definition of sec_988 see sec_1_988-1 income_tax regs when country pine finance exchanged the big_number for dollar_figure it claimed a loss on the disposition of the euro equal to the difference between dollar_figure and dollar_figure sec_1 a income_tax regs provides that disposition of a nonfunctional_currency is a sec_988 transaction thus the members’ transfer of the euro was treated as a sec_988 transaction the loss was split between the promissory note and the euro this resulted in a dollar_figure net_short-term_capital_loss on the promissory note and a dollar_figure loss on the euro 6unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure country pine finance filed a document titled disclosure statement for reportable_transaction under reg 6011-4t the disclosure statement the disclosure statement stated that country pine finance had entered into a custom adjustable rate debt program and that the principal tax benefits were the dollar_figure short-term_capital_loss and the dollar_figure ordinary_loss the disclosure statement further indicated that country pine finance estimated a reduction in federal_income_tax liability of its members for of dollar_figure as a result attached to the form_1065 were schedules k-1 partner’s share of income credits deductions etc for all of the members each schedule_k-1 reported a member’s share of the net_short-term_capital_loss and the ordinary_loss each member filed his own form_1040 reporting both his gains from the exchange of big stock and the claimed flow-through losses from country pine finance the losses from country pine finance were used to offset the members’ various gains on the disposition of big stock however some of the members decided not to claim all of the losses available to them on the advice of their personal return preparers who had determined that the transaction might be challenged by the internal_revenue_service irs the percentage of the loss claimed by each member who did not claim the entire loss available to him was based on his return preparer’s estimation of a hypothetical future settlement with the irs should the irs challenge the transaction on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to country pine finance for taxable_year the fpaa disallowed the claimed net_short-term_capital_loss and the ordinary_loss the fpaa did not assert any penalties against country pine finance or its members the fpaa included a document titled explanation of adjustments which provided numerous alternative arguments in support of the adjustments made in the fpaa including that the cards transaction lacked economic_substance was entered into primarily for tax-avoidance purposes and was prearranged or predetermined application of the substance-over-form or step- transaction doctrine would disallow the loss or neither country pine finance nor any member was entitled to a deduction under sec_165 sec_465 or sec_988 on date petitioner filed his petition contesting the determinations in the fpaa a trial was held on january and february at a special session of the court in chicago illinois both petitioner and respondent presented fact witnesses and expert witnesses respondent submitted two expert reports prepared by dr a lawrence kolbe dr kolbe and dennis logue mr logue dr kolbe’s report focused on a financial analysis of the cards transaction and the lack of rationality of entering into the cards transaction versus standard mortgage-based real_estate financing mr logue’s report evaluated the relationships among zurich bank fairlop trading and country pine finance in the context of the banking industry and the bona fides of the purported loans mr logue concluded that the loan transactions to which zurich bank fairlop trading and country pine finance were parties were not carried out in accordance with industry norms petitioner submitted expert reports by gordon l klein mr klein and frank a de lisi mr de lisi mr klein focused on country pine finance’s business_purpose for entering into a cards transaction and whether country pine finance could have generated a nontax economic profit from the cards transaction mr de lisi studied the documents memorializing the various stages of the cards transaction and concluded that it would have been reasonable for zurich bank to allow country pine finance to substitute commercial real_estate as collateral for the loan discussion i tefra in general partnerships do not pay federal income taxes but they are required to file annual information returns reporting the partners’ distributive shares of tax items sec_701 sec_6031 the individual partners then report their distributive shares of the tax items on their federal_income_tax returns secs upon formation a limited_liability_company with two or more members is treated as a partnership unless it elects to be treated as a corporation sec_301_7701-3 proced admin regs country pine finance did not elect to be treated as a corporation and thus is treated as a partnership for federal_income_tax purposes to remove the substantial administrative burden occasioned by duplicative audits and litigation and to provide consistent treatment of partnership tax items among partners in the same partnership congress enacted the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 see 64_f3d_101 2d cir h conf rept pincite 1982_2_cb_600 under tefra all partnership items are determined in a single partnership-level proceeding sec_6226 see also randell v united_states supra pincite the determination of partnership items in a partnership-level proceeding is binding on the partners and may not be challenged in a subsequent partner-level proceeding see secs c h this precludes the government from relitigating the same issues with each of the partners in partnership-level proceedings such as the case before us the court’s jurisdiction is limited by sec_6226 to a redetermination of partnership items and penalties on those partnership items sec_6231 defines the term partnership_item as any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a of the code to the extent the regulations provide that such item is more appropriately determined at the partnership level than at the partner level the loss claimed on country pine finance’s form_1065 is a partnership_item properly determined at a partnership-level proceeding sec_301_6231_a_3_-1 proced admin regs ii burden_of_proof tax deductions are a matter of legislative grace and a taxpayer has the burden of proving that he is entitled to the deductions claimed rule a 503_us_79 292_us_435 the burden_of_proof on factual issues that affect a taxpayer’s liability for tax may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue sec_7491 petitioner does not claim that the burden shifts to respondent under sec_7491 in any event petitioner has failed to establish that he has satisfied the requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 iii economic_substance_doctrine the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted 293_us_465 however even if a transaction is in formal compliance with code provisions a deduction will be disallowed if the transaction is an economic sham am elec power co v united_states 326_f3d_737 6th cir the parties have not formally stipulated where an appeal of this case will lie at trial counsel for both petitioner and respondent indicated that appeal would likely lie with the court_of_appeals for the sixth circuit and both petitioner and respondent focus on caselaw of that circuit in their posttrial briefs however absent stipulation to the contrary appeal may lie in the court_of_appeals for the district of columbia circuit because country pine finance was dissolved see sec_7482 flush language whether appeal lies in the court_of_appeals for the sixth circuit or the district of columbia circuit does not affect our decision the court_of_appeals for the sixth circuit has stated that ‘the proper standard in determining if a transaction is a sham is whether the transaction has any practicable economic effects other than the creation of income_tax losses ’ 435_f3d_594 6th cir quoting 868_f2d_851 6th cir affg 88_tc_386 w hen ‘it is patent that there is nothing of substance to be realized by the taxpayer from a transaction beyond a tax deduction ’ the deduction is not allowed despite the transaction’s formal compliance with code provisions am elec power co v united_states supra pincite quoting 364_us_361 if the transaction has economic_substance ‘the question becomes whether the taxpayer was motivated by profit to participate in the transaction ’ dow chem co v united_states supra pincite quoting 982_f2d_163 6th cir affg t c memo ‘if however the court determines that the transaction is a sham the entire transaction is disallowed for federal tax purposes ’ id and no subjective inquiry into the taxpayer’s motivation is made id pincite a court will not inquire into whether a transaction’s primary objective was for the production_of_income or to make a profit until it determines that the transaction is bona_fide and not a sham rose v commissioner supra pincite in 968_f2d_1229 d c cir revg fox v commissioner tcmemo_1988_570 the court_of_appeals for the d c circuit stated that a transaction lacked economic_substance if the taxpayer had no business_purpose other than obtaining tax benefits in entering the transaction and the transaction lacks any reasonable possibility of earning a profit see also andantech l l c v commissioner tcmemo_2002_97 affd in part 331_f3d_972 d c cir the test in horn is disjunctive satisfaction of either prong satisfies the conditions for a determination that the subject transaction has economic_substance countryside ltd pship v commissioner tcmemo_2008_3 n iv petitioner’s arguments petitioner argues that the cards transaction had economic_substance and was entered into to permit country pine finance to finance real_estate investments on the members’ behalf petitioner contends that the cards transaction satisfies both the objective and subjective requirements of the economic_substance test and that the claimed loss should be allowed petitioner argues that the cards transaction had legal significance to country pine finance and the members because the loans were bona_fide and the members were jointly and severally liable for the entire big_number petitioner also argues that fairlop trading the members and country pine finance were all at risk for the loan proceeds petitioner focuses on the profit potential of the cards transaction as if real_estate had been substituted for collateral and points to his expert reports in support of this contention petitioner argues that if real_estate had been allowed as collateral the members would have used the proceeds to invest in real_estate and attempt to earn a profit v respondent’s arguments respondent argues that the claimed loss should be disallowed because the cards transaction lacked economic_substance and that the members did not have a nontax reason for entering into the transaction respondent first argues that the cards transaction lacked economic_substance and had no practical effect other than the creation of income_tax losses because the initial loan the members’ assumption of the loan and contribution to the capital of country pine finance and the members’ entering into the cross-currency swap served no purpose other than the creation of tax losses respondent argues that none of the parties were ever at risk because the various credit agreements required fairlop trading and country pine finance to pledge high- value collateral and it was in zurich bank’s discretion to allow any collateral to be swapped respondent argues that zurich bank would not allow collateral to be swapped because it would be against zurich bank’s financial interest to do so as it would expose the bank to unnecessary risk respondent disagrees that we should evaluate the cards transaction as if country pine finance had been able to substitute real_estate as collateral respondent contends that this would be inappropriate because any potential profit from an investment in real_estate that the members could earn would be profit from a separate transaction not the transaction that gave rise to the tax loss at issue respondent further contends that whatever profit country pine finance may or may not have been able to earn from substituting collateral the artificial tax losses at issue would remain respondent contends that even if we were to assume that real_estate could be substituted the substitution would result in an entirely new loan between zurich bank and country pine finance because it would require the parties to negotiate new loan terms respondent concludes that because substitution of real_estate would lead to an entirely new loan the initial cards transaction that was consummated and carried out would have been irrelevant to the real_estate financing but for the tax losses generated respondent next argues that even if we were to accept that the initial loan and assumption were necessary and that real_estate could be substituted as collateral the new loan would still be a sham designed solely to achieve tax benefits because country pine finance and its members had no chance of making a profit on any future real_estate investment respondent points to his expert witness reports and argues that country pine finance would still not earn a profit because zurich bank would require onerous loan terms requiring payments that would far exceed any potential profit respondent contends that in order for country pine finance to make a profit zurich bank would have to both allow real_estate as collateral and agree to loan terms that would be contrary to its own financial interests in the alternative respondent argues that even if we find that the cards transaction had economic_substance the loss should be disallowed because the members participated in the cards transaction only in order to create an artificial tax loss respondent contends that country pine finance fails the subjective prong because testimony of the members shows that they had no knowledge or understanding of the cards transaction did not read review or remember the cards transaction documents and decided to enter into the transaction for the tax loss respondent points to the members’ failure to research or obtain any assurance of the availability of real_estate as collateral both before and after they entered into the cards transaction as evidence that the members were just after the tax loss and not truly interested in financing a real_estate investment vi analysis a objective analysis we begin by analyzing the objective profit potential of the transaction giving rise to the claimed tax loss the transaction giving rise to the loss was the swap of big_number for dollar_figure as part of the cross-currency swap country pine finance claimed a basis totaling dollar_figure in the euro and the promissory note as a result of this inflated basis country pine finance claimed losses totaling dollar_figure when it received the dollar_figure from zurich bank as part of the cross-currency swap there were no third parties in this transaction country pine finance fairlop trading and zurich bank were involved specifically to enter into this cards transaction fairlop trading’s operating_agreement indicates that its only purpose was the cards transaction it could not enter into any other business transactions and it was never able to access the loan proceeds the cards transaction consisted of prearranged steps entered into to generate a tax loss the loan proceeds were never at risk and the transaction giving rise to the tax loss was cashflow negative none of the loan proceeds ever left zurich bank’s control as both fairlop trading and country pine finance used zurich bank accounts although country pine finance and the members purportedly became liable for the loan proceeds the various loan agreements required fairlop trading the members and country pine finance to immediately pledge trustworthy collateral for those loan amounts the proceeds of the initial loan from zurich bank to fairlop trading were used to purchase promissory notes from zurich bank that were then used to collateralize the initial loan the members immediately pledged the big_number note and the big_number as collateral after assuming the loan later country pine finance immediately pledged the euro contributed by the members as collateral for the loan that it now guaranteed after the euro were swapped for dollars as part of the cross- currency swap the dollar_figure received was used to purchase a promissory note from zurich bank as collateral for that amount there was no chance that zurich bank fairlop trading or the members would ever lose any money on the cards transaction other than fees see am elec power co v united_states f 3d pincite holding that in corporate-owned life_insurance plan although individual parts of transaction represented actual transfers of risk among parties overall structure of transaction ensured that no risk existed for taxpayer at overall plan level the members knew in date that they would not be able at that time to substitute real_estate as collateral because the parties knew that they would not be able to substitute real_estate as collateral and that the only collateral that would be accepted by zurich bank without the bank’s imposing a haircut was zurich bank promissory notes the members knew that they would have to purchase zurich bank promissory notes and pledge them as collateral because the members knew that they would be using zurich bank promissory notes as collateral they knew that they would never truly be at risk for any of the loan proceeds after entering into the cards transaction none of the parties ever made any additional contributions to capital or ever attempted to use the loan proceeds once the loans came due the various promissory notes were used to pay back the loans the terms and interest rates of the currency swap and the forward_contract allowed country pine finance to back out of the transactions without paying any amounts other than the fees required as part of the transaction if we look past the predetermined steps the cards transaction lacks economic_substance because it was cashflow negative respondent’s expert dr kolbe testified that the cards transaction had a negative net present_value and rate of return relative to the capital invested both calculations indicate that the cards transaction was cashflow negative dr kolbe calculated the net present_value and rate of return relative to capital by reference to the amounts country pine finance received and paid out as part of the cards transaction after taking into account fees and interest dr kolbe calculated that country pine finance received about million on date and paid back million on date applying the relevant cost of capital at the time the members decided to enter into the transaction percent resulted in the transaction’s having a negative net present_value of big_number dr kolbe also calculated that country pine finance paid nearly percent interest on the loan significantly higher than the relevant cost of capital percent dr kolbe concluded that country pine finance had no possibility of profit and that any use of the loan proceeds would create a material and unnecessary drag on that investment we find this testimony accurate country pine finance paid more than dollar_figure in order to borrow big_number for year those funds were then used to purchase investments that would never earn a profit because the restrictions imposed by zurich bank meant that country pine finance would never be able to 7this figure is the euribor on that date plu sec_50 basis points as required by the loan terms substitute collateral that could earn a profit the transaction would always be cashflow negative the cards transaction was always a losing proposition from a nontax perspective because for country pine finance to earn a profit zurich bank would have to allow the substitution of collateral that would earn more than the cost of the initial loans without imposing any more onerous terms than the ones in place when the transaction was initiated this would have been against zurich bank’s economic interests because it would have exposed zurich bank to increased risk without a corresponding economic benefit see 808_f2d_1219 6th cir in commodities-trading-based tax_shelter grant of complete discretion over transaction in one party is curious in face of alleged risk involved and lack of experience of taxpayers affg 85_tc_127 new phoenix sunrise corp subs v commissioner t c at ___ slip op pincite as it was initially structured the cards transaction resulted in interest payments to zurich bank without the bank’s facing any economic risk because the loans were guaranteed with zurich bank promissory notes zurich bank had no reason to allow country pine finance to substitute collateral because it would have exposed the bank to increased risk without a corresponding financial benefit although zurich bank could have adjusted the loan terms to account for this increased risk for example by increasing the interest rate the adjustment in loan terms would have negatively affected country pine finance country pine finance would have had to either provide additional capital for collateral purposes or pay higher interest on the loan this would have resulted in higher costs and an increased negative cashflow country pine finance argues that we should look at the cards transaction as if real_estate could have been substituted but we must look at the transaction that gave rise to the tax loss see am elec power co v united_states f 3d pincite as respondent points out the substitution of real_estate would have been a separate transaction from the one giving rise to the tax_benefit that transaction is separate from any hypothetical future swap of real_estate as collateral and any profit from the real_estate investment would not be a profit from the cards transaction see id money generated by means of abusive tax deductions can always be applied to beneficial causes but the eventual use of the money thus generated is not part of the economic-sham analysis even if we were to find that the cards transaction had a profit potential if real_estate were substituted the claimed loss generated by the currency swap would remain the substitution of real_estate would have created a new transaction with new terms each reset date allowed country pine finance to swap collateral but this would require zurich bank to evaluate the new collateral and determine whether any haircut would apply further the parties would also have to negotiate new terms including the applicable_interest_rate and term until the next reset date petitioner’s arguments overlook the fact that the members entered into the transaction having reason to believe that real_estate could not be used as collateral the possibility of real_estate as collateral was never explored before the decision to enter into the cards transaction and the record indicates that petitioner knew in date that real_estate could not be substituted the members and country pine finance never received confirmation from zurich bank that real_estate could be substituted the members likewise did not determine whether real_estate had been allowed as collateral in any of the other chenery-implemented cards transactions further if zurich bank was applying a haircut to highly stable corporate and u s treasury bonds it is not credible that a long-term real_estate investment would be allowed without a substantial haircut that would require the members to contribute additional collateral or pay substantially higher fees as of date before the initiation of the cards transaction petitioner knew that any potential real_estate could not be evaluated and thus could not used as collateral however the members decided to forge ahead with the cards transaction even though there was no real_estate investment to finance the members entered into the cards transaction in in order to generate losses that could be used to offset the gain on the exchange of the big stock petitioner testified that the reason the members decided to enter into the transaction in was the tax_benefit even though zurich bank could not evaluate real_estate further mr miller testified that the members had hoped to revisit the cards transaction in in regard to the second big business line the members were interested in revisiting the cards transaction to generate additional losses in if the subsequent valuation of big’s second business line discussed supra page had resulted in additional payments from hub to the big shareholders resulting in additional gains country pine finance and the members engaged in a transaction in order to create a tax loss the transaction had no profit potential and was cashflow negative even if we accept that real_estate could be substituted as collateral and that country pine finance would earn a profit on that real_estate the artificial loss would remain this artificial loss would be unrelated to the hypothetical real_estate financing_arrangement see 454_f3d_1340 fed cir see also 527_f3d_443 5th cir the trust acknowledges that it only suffered a dollar_figure economic loss in connection with these transactions yet it claimed a dollar_figure million tax loss on its return 515_f3d_749 7th cir new phoenix sunrise corp subs v commissioner t c ___ slip op pincite maguire partners-master invs llc v united_states aftr 2d pincite ustc par big_number at big_number c d cal first the claimed basis is fictional because taxpayers paid only dollar_figure million and dollar_figure but gained an increased basis of dollar_figure and dollar_figure respectively 472_fsupp2d_885 e d tex affd in part and vacated in part 568_f3d_537 5th cir this is not the case of a business decision with only two possible outcomes gain_or_loss having resulted in a loss rather a real_estate investment would not make legitimate the loss incurred on the cards transaction although petitioner asks us to evaluate the transaction as if real_estate could have been substituted as collateral we must look at the transaction giving rise to the tax loss at issue an illegitimate loss cannot be grafted onto a hypothetical legitimate transaction b subjective analysis the claimed loss is also disallowed because the members did not have a nontax business_purpose for entering into the cards transaction although the members testified that the decision was made to secure financing for future real_estate investments that testimony is not credible there is substantial evidence that the decision to enter into the cards transaction was solely tax motivated the members knew or had reason to know in date that real_estate could not be substituted at that time but decided to enter into the cards transaction anyway the decision to go ahead even without real_estate as viable collateral was driven by the desire for a tax loss petitioner testified that the decision to enter into the transaction in was to take advantage of the tax benefits notes taken by the members during the chenery presentations focused on the tax benefits and the members never researched or evaluated an investment in real_estate the members repeatedly testified that they did not read any of the relevant documents but only signed the signature pages jan blick stephen adams thomas reitan edward james and david burnham john bromley thomas kolassa john avery and james harvin all testified that they did not remember and in any event would not have bothered to read any of the transaction documents further most of the members testified that they had no knowledge of zurich bank fairlop trading or cards in general the members’ lack of due diligence in researching the cards transaction indicates that they knew they were doing nothing more than purchasing a tax loss and not entering into a legitimate business or financing_transaction with any nontax objectives see 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 the members’ claim to have a nontax motive for country pine finance’s serving as a financing vehicle and their becoming jointly and severally liable for big_number in exchange for only big_number is undercut by the fact that none of the members performed any research into the cards transaction performed any economic analysis of a possible real_estate investment or read any of the documents memorializing the transaction the members all had business backgrounds and had owned or coowned their own businesses before joining big in spite of these backgrounds the members entered into the transaction without bothering to read any of the documents they signed even though they were purportedly becoming liable for big_number it is not credible that the members would voluntarily make themselves liable for that amount without reading any of the memorializing documents the fact that the members never bothered to verify that real_estate could be substituted as collateral for the loan proceeds undercuts the claimed reason for the cards transaction in the first place most of the members were involved in the purchase of the country pine lane building by country pine enterprises had the members really been interested in financing possible real_estate purposes their collective business experiences should have shown how contrived the cards transaction was wayne sharp testified that he entered into the cards transaction even though he was not interested in financing real_estate the other members testified in only the most general terms that the purpose behind country pine finance was to finance real_estate however none of the members ever truly investigated how such financing would work the record shows that the members entered into the cards transaction solely for the tax loss and did not have a legitimate business_purpose accordingly country pine finance likewise fails the subjective requirement of 868_f2d_851 6th cir c conclusion the cards transaction lacked economic_substance and stood no chance of earning a profit the members did not have a nontax business_purpose for entering into the cards transaction because we find that the cards transaction lacked economic_substance it is disregarded for tax purposes and country pine finance’s claimed loss is disallowed to reflect the foregoing decision will be entered for respondent
